*?b E í B I O U.
St Paul, judge.
She' facts of this case and the issues presented are fully Set forth in our former opinion.
t/'iO In OP1111-611 w* held, for the reasons therein given, that a promise pf sale was so far á sale as to be translative of property between the parties and put the thing at the risk of the pfomissee, although there had been no formal delivery (by deé) and no payment Of the pfloe.
Our attention had not been called to a line of decisions which we have since examined and Which appears to hold to the- contrary*
In faot these decisions hold in substance and effect that a promise of sale amounts to a sale^ only in the sense that it entitles either party to enforce-speolfio performance; but that a promise of sale is not trnas** lative of property, ahd does not change the ownership of, of dominion over the thing, even as between the parties; or put the thing at the risk of the promisees.
Mc Donald vs Aubert, 17 La 449
Bennett vs Fuller, 29 An 663
Broadwell vs Raines, 34 An 677
Thompson vs Duson, 40 An 712
Baldwin vs Morey, 41 An 1107
Collins vs Demerast, 45 An 108
Peck vs Bemiss, 10 An 160
Satterfield vs Killeen, 14 an 606
Garrett vs Crooks, 15 An 483
Knox vs Payne & Harrison, 13 An 361
In Mc Donald vs Aubert, 17 La 449 (above- cited) this Was held so true, that where a husband had during the community given a promise of sale, and after the death of his wife executed the promised deed, it was held that the latter was the only Bale and oonveyed only the husband’s interest in the community property whioh he had attempted to convey, and not that of his deceased wife.
*168New Orleans, La, June 4th, 1918.
Of course we are bound by these authorities and will, follow them herein.
In our former opinion we found it unneocessary to inquire into the effect of a transfer and retransfer between a Homestead Association and a borrowing member. But our enforced change of opinion as to the effect of a promise of sale obliges us now to do so.
We have carefully considered the language of the statute regulating these associations (Act 115 of 1188, p. 177 Amended by Act 244 of 1912 p. 545) and it leaves no room for any#]|j£# other oonstruotion than that suoh transfer and retransfer not only have the effect of a sale and resale so as to operate a privilege equal in rani to that of a vendor, but that suoh transfer and retransfer are in fact and in law a sale and resale for all purposes whatever.
She language of the law (Act 244 of 1912 p. 545) is as follows
" x x Suoh associations are authorized And empowered to oontraot and agree with any person to acquire or purchase from such person any property and afterwards to dispose of the same to a member, even though said agreement be made at one and the same time, and such contract and agreement shall not be considered or dealt with as a loan, but as a purchase or acquisition by the association to suoh member x x * (Italics ours)
We therefore conclude that as long as the title to such property stands in the name of the association, the latter must be considered and dealt with as the owner of the property, ana must as owner bear any loss occasioned by fortiutous events.
Our former decree is therefore set aside, the judgment appealed from is reversed, and it is now ordered that plaintifft George f. Caire, have judgment against defendant, the Kutual Building and D¿an Association for the full sum of Eleven hundre; and five Dollars ($1105.-) and the costs of both courts.